DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2	Claims filed 3/9/2021.  Claims 10, 14 canceled.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,869,138 has been reviewed and is accepted. The terminal disclaimer has been recorded.

4.	¶ 8.45    Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims

5.	Claims 1-5 allowable. Claims 6-9, 11-13, 15-20 previously withdrawn from consideration as a result of a restriction requirement, claims rejoined 6-9, 11-13, 15-20 and have been amended to depend directly or indirectly from independent claim 1, all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement Group I claims 1-5, Group II claims 6-14, Group III claims 15-20; invention draw to a system comprises a first and a second modulators, as set forth in the Office action mailed on January 26, 2021, is hereby withdrawn and claims 6-9, 11-13, 15-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory 
and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
6.	Claims 1-9, 11-13, 15-20 allow.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653